DETAILED ACTION
	The present application is a continuation of PCT/EP2018/079055, filed 23 October 2018, which claims foreign priority to PCTEP2018074127, filed 07 September 2018 and EP17197706.9, filed 23 October 2017. 
	Claims 1-15 are pending in the current application. Claims 11-15 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-10 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 30 March 2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 March 2022.

Applicant’s election without traverse of pectin lyase (EC 4.2.2.10) in the reply filed on 30 March 2022 is acknowledged.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating infections of the upper respiratory tract, does not reasonably provide enablement for treating or preventing infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  The nature of the invention is directed towards orally administering a composition comprising an enzymatically hydrolyzed pectic polysaccharide enriched with rhamnogalacturonan to treat an upper respiratory infection. 
The state of the prior art:  Prevent is defined as “keep from happening or arising; make impossible”.  See provided definition of prevent (definition of prevent, WordNet, cited in PTO-892). There is no prior art disclosing making infections impossible to acquire. In addition, there is no known natural product or natural product isolate that can be orally administered to prevent infections. 
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  There is no known therapeutic agent to prevent the common cold. Treating the common cold typically entails treating symptoms commonly associated with the upper respiratory infection. The Mayo Clinic discloses current preventions, which include hand washing, surface disinfection, and maintaining physical distance from other individuals (cited in PTO-892). However, there is no known vaccine or pharmaceutical product that can prevent common colds from occurring. Therefore the claimed invention is unpredictable.
The Breadth of the claims:  The scope of the claims specifically includes preventing infections, and treating any and all types of infections that may occur in the body.  
The amount of direction or guidance presented:  Examples 3, 5 and 6 of the Specification evaluates the effect of the isolated polysaccharide towards immunomodulators: TNF, IL10, IL6 and IL1B. 
The presence or absence of working examples: There are no examples of using the isolated polysaccharide to prevent a common cold, let alone the myriad number of infections encompassed by claim 1.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as preventing infections.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that the isolated polysaccharide made infections impossible.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of preventing infections, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for treating and preventing all infections

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al. (US 2016/0151485, cited in PTO-892). 
Albers et al. teach a method of modulating immune response in a mammal comprising administering to a mammal in need of modulation of its immune response a composition enriched in polysaccharides having (i) a backbone comprising alternating rhamnogalacturonan-I cores (RG-I) and alpha(1,4)-linked polygalacturonic acid or alpha(1,4)-linked oligogalacturonic acid cores, wherein the molar ratio of galacturonyl acid residues to rhamnosyl residues in the backbone of the polysaccharide ranges from 2.5:1 to 1.1, and (ii) a molecular weight of at least 70 kDa (claim 1). Albers et al. teach the galacturonic acid may be acetylated or methylated at the 2-OH or 3-OH positions (para [0042]). Albers et al. teach the composition has a molar ratio of arabinosyl to rhamnosyl residues of preferably between 4:1 and 1:2 (para [0055]). And Albers et al. teach the composition has a molar ratio of galactosyl residues to rhamnosyl residues of preferably between 6:1 and 2:1 (para [0058]). Thus, Albers et al. suggest a ratio of 10:1-2.5:1 of a combination of arabinosyl residues and galactosyl residues to rhamnose residues. 
Albers et al. teach RG-I is referred to as regions with 30-40 repeats of galacturonic acid and rhamnose linked as alpha(1->4)galacturonic acid-alpha(1->2)rhamnose (para [0043]). Albers et al. teach the polysaccharide has a molecular weight between 70 and 110 kDa (para [0053]). Albers et al. teach the polysaccharide preferably consists entirely or nearly of an RG-I core, without or a very low proportion of alpha(1,4)-linked polygalacturonic acid or alpha(1,4)-linked oligogalacturonic acid cores (para [0051]). 
Albers et al. teach an edible product or pharmaceutical composition comprising between 0.5% and 10% by weight of the polysaccharide (para [0083]). Albers et al. teach the polysaccharide can be obtained from carrot (para [0116], [0120]-[0121]). Albers et al. teach the preferred dose ranges from 10 to 500 mg/day (para [0068]). 
Albers et al. teach the polysaccharides contained rhamnose (including substituted rhamnose), galactose, arabinose and galacturonic acid (Table 1). Albers et al. characterize various polysaccharide fractions having at least a 1:1 ratio of GalA:Rha (see note (5) of Table 1), as well as fractions having a 1.2:1, 1.5:1 and 3:1. The carrot extracts contained a 1:1 ratio. In addition, Albers et al. teach if fucose, glucose, glucuronic acid, xylose and/or uronic acids are present, they are only present in minor amounts wherein they terminate a side chain, and preferably is only terminated with xylose (para [0063]). Albers et al. teach RG-I contains the same amount of GalA as Rham, and is represented as a 1:1 ratio (para [0215]). Albers et al. teach values above 1:1 represent polygalacturonic acid (or oligogalacturonic acid). 
Albers et al. teach treating the immune response includes increasing the subject’s resistance to common infections (para [0078]). Albers et al. teach the composition is intended to provide protection against localized and/or respiratory or middle ear infections and/or gastrointestinal tract infections caused by viruses or bacteria (para [0077]). Albers et al. teach using the medicament to treat an animal or human being having the common cold (para [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer to a subject a food or pharmaceutical product comprising RG-I polysaccharides a molecular weight of 11-110 kDa, and a backbone consisting of alpha(1->4)-galacturonic-alpha(1->2)-rhamnose to treat an infection. 
One having ordinary skill in the art would have been motivated to orally administer to a subject a food or pharmaceutical product comprising RG-I polysaccharides to treat an infection because Albers et al. teach administering the polysaccharides to modulating immune response, wherein modulating the immune response includes protecting against localized and/or respiratory or middle ear infections and/or gastrointestinal tract infections caused by viruses or bacteria. Albers et al. also teach using the medicament to treat an animal or human being having the common cold. The amount of polysaccharide present in the product described by Albers et al. lies in the range of claim 1.
The RG-I polysaccharide of Albers et al. has preferred molecular weights that lie in the range claimed. In addition, Albers et al. teach the composition preferably entirely contains alpha(1->4)-galacturonic-alpha(1->2)-rhamnose (RG-I) core, without or a very low proportion of alpha(1,4)-linked polygalacturonic acid or alpha(1,4)-linked oligogalacturonic acid cores. Albers et al. also characterize various isolated polysaccharides having a 1:1 ratio of GalA to Rha, which demonstrates the composition is predominantly RG-I. Thus, the composition of Albers et al. meets limitations (a) and (b) of claim 1.
Albers et al. also expressly teach the composition may contain minor amounts of xylose. Thus, Albers et al. suggest the composition is predominantly composed of GalA, Rha, Ara, and Gal (i.e. at least >50%, and overlaps with “at least 85% of limitation” (vi)). As further evidence, Albers et al. characterize only the aforementioned monosaccharide residues of the isolated polysaccharides. As discussed above, Albers et al. teach the composition has a molar ratio of arabinosyl to rhamnosyl residues of preferably between 4:1 and 1:2; and a molar ratio of galactosyl residues to rhamnosyl residues of preferably between 6:1 and 2:1. Assuming the composition comprises a 1:1 ratio of GalA and Rham (which reads on limitation (v)), the composition could theoretically contain 1:1:0.5:2 molar ratio of GalA:Rham:Ara:Gal. This overlaps with the mol% of limitation (c). For example, if the composition contained 20% GalA, Albers et al. suggest it would also contain 20% Rham, 10% Ara and 40% Gal. Thus, Albers et al. suggest a ratio of monosaccharides overlapping with the claimed amounts. Furthermore, Albers et al. suggest a ratio of 10:1-2.5:1 of a combination of arabinosyl residues and galactosyl residues to rhamnose residues, which overlaps with the ranges of claims 6 and 7.
With respect to the RG-I polysaccharide being obtained by carrot, it is noted that Albers et al. expressly teach obtaining RG-I polysaccharides from carrot. Additionally, carrot RG-I polysaccharide is akin to product-by-process language. Albers et al. teach RG-I polysaccharides can be isolated from various vegetables and natural sources. MPEP 2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.” 
Additionally, the recitation “wherein the carrot RG-I polysaccharides have been obtained by partial enzymatic hydrolysis of carrot pectin” in present claim 9 is a product-by-process claim. It is not necessary for the carrot pectin to have been hydrolyzed by an enzyme, if the product of the prior art is the same as or similar to the product claimed. 
Here, the patentability is based on the polysaccharide itself, as characterized by the molecular weight, monosaccharide composition, and molar ratio of monosaccharides claimed. These characteristics are taught by Albers et al. The RG-I polysaccharide of Albers et al. contains a molecular weight in the range claimed, and overlapping monosaccharides and amounts. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al. as applied to claims 1 and 5-10 above, and further in view of Helin et al. (WO 2012/148277, cited in IDS submitted 22 April 2020).
Albers et al. teach as discussed above. Albers et al. teach the galacturonic acid may be acetylated or methylated at the 2-OH or 3-OH positions (para [0042]). 
Albers et al. do not characterize the degree of acetylation or methylation (present claims 2 and 3).
Helin et al. teach a preparation comprising RG-I to modulate immune response, including infections (abstract; p.27:1-12). Helin et al. teach the GalA can be acetylated or methylated at the 2-OH and 3-OH positions (p.1:21-21). Helin et al. teach a preparation having at least 20 wt.% of pectic polysaccharides including at least 20% by weight of RG-I pectins having a molecular weight of greater than 40 kDa characterized by a degree of methylation of GalA of not more than 20%; and a degree of acetylation of GalA of not more than 20% (p.23-24, bridging para). Helin et al. teach the polysaccharides may be obtained from carrot (p.25:13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer to a subject a food or pharmaceutical product comprising RG-I to treat an infection, wherein the RG-I has a 1:1 degree of acetylation to the degree of methylation.
One having ordinary skill in the art would have looked to the teaching of Helin et al., because both references are concerned with the administration of RG-I polysaccharides obtained from vegetables for modulating the immune response, including treating infections. In addition, both references recognize RG-I polysaccharides are methylated and acetylated at the 2-OH and 3-OH of GalA. The skilled artisan would have been motivated to administer a RG-I polysaccharide having a 1:1 ratio of degree of methylation and acetylation because Helin et al. recognized this characteristic of the RG-I polysaccharides for treating infections. These polysaccharides had a degree of methylation and acetylation of no more than 20%. Thus, the prior art as a whole suggest using polysaccharides having the degree of methylation and acetylation in the ranges of claims 2 and 3. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,449,249 in view of Albers et al. and Helin et al. 
The claims of the ‘249 Patent are directed towards a method of stimulating immune response in a mammal comprising administering a polysaccharide having a MW of at least 70 kDa, and an RG-I backbone and alpha(1,4)-linked polygala or alpha(1,4)-linked oligoGalA cores (claim 1). Claim 1 teaches the ratio of GalA to Rha ranges from 2.5:1 to 1:1. Claim 6 teaches treating the common cold. Claim 9 teaches the composition comprises 0.5 to 25% by weight of the polysaccharide, administered at a dose of between 10 and 10,000 mg. The molar ratios of Ara, Rha, GalA overlap with the claimed ranges. 
The ‘249 Patent is a continuation of US 15/018,346, which is published as US 2016/0151485, Albers et al. above. The obviousness rational described above are the same here. 
Thus the claimed invention as a whole is prima facie obvious over the reference Patent in view of Albers and Helin et al. 

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards pectin polysaccharides having the same/similar fact patterns as described in the ODP rejection over Albers et al. and Helin et al. For the sake of brevity, these have been summarized as below: 
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,098,948 in view of Albers et al. and Helin et al.;
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,260,535 in view of Albers et al. and Helin et al.
Thus, the instant claims are prima facie obvious over the claims of the reference Patent.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. For the sake of brevity, these have been summarized as below: 
Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/889,474.
Thus, the instant claims are prima facie obvious over the claims of the copending Application.


Allowable Subject Matter
	Bonnin et al. (Appl Microbiol Biotechnol, 2014, vol. 98, pp. 519-532, cited in PTO-892) teaches the elected species of enzyme, endopectin lyase 4.2.2.10 acts on high methoxylated pectin to give a product having unsaturated MeOligoGalA. 
	One having ordinary skill in the art would not have been motivated to treat pectin polysaccharide with endopectin lyase 4.2.2.10 with the expectation of producing RG-I polysaccharides wherein at least 10% of terminal non-reducing GalA are unsaturated. 
	Additionally, there does not appear to be a teaching, suggestion or motivation to prepare a product having this characteristic for the treatment of an infection (see claim 4). 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759